DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achuff US5769106.
Claim 1. Achuff  discloses a configurable portable enclosure (Tent) having an interior volume operable to receive therein at least one object: a body, said body having an interior volume, said body being comprised of a plurality of panels (10), said plurality of panels of said body being manufactured from a flexible material (Col.7:49-51), said plurality of panels having perimeter seams (Col.3:61-62 and illustrated in the Figs), said perimeter seams being configured to releasably secure to each other; and wherein the body of configurable portable enclosure includes at least one end cap member (10) operable to provide access to the interior volume of the body (Col.9:51-52).

Claim 2. Achuff discloses each of said perimeter seams of said plurality of panels includes a fastener (16-19) extending an entire length thereof (Fig.2).

Claim 3. Achuff discloses the fastener is a zipper (Col.8:6-9).

Claim 4. Achuff discloses said fastener is movable from an initiating midpoint of the entire length thereof (Fig.2 and Col.4:8-13).

Claim 5. Achuff discloses the body is configurable into a plurality of alternate shapes and sizes (Col.5:26-27).

Claim 6. Achuff discloses an expandable portable enclosure (in the form of a tent) having an interior volume operable to receive therein at least one object that is configured to be assembled into a plurality of alternate sizes (Col.5:26-27) wherein the expandable portable enclosure comprises: a body, said body having an interior volume, said body being comprised of a plurality of panels (10), said plurality of panels of said body being manufactured from a flexible material (Col.7:49-51), said plurality of panels being square in shape (Fig.2), said plurality of panels having perimeter seams (at 16, 17, 18, 19 respectively), said perimeter seams having a first end (15, 11, 51, 55 respectively)and a second end (11, 51, 55, 15, respectively), said perimeter seams having a fastener (Col.3:61-62), said fastener on said perimeter seams extending between said first end and said second end of said perimeter seams (Fig.2); at least one end cap member (10), said at least one end cap member (10) providing access to the interior volume of said body ensuing assembly of said body (Col.9:51-52).

Claim 7. Achuff discloses said fastener is a zipper (Col.8:6-9).

Claim 8. Achuff discloses the perimeter seams include a midpoint intermediate said first end and said second end (Fig.4).

Claim 9. Achuff discloses the fastener has a movement that commences at the midpoint and traverses towards either the second end or said first end (Fig.2 and Col.4:8-13).

Claim 10. Achuff discloses the body is configurable into a plurality of alternate shapes and sizes (Col.5:26-27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633